DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 08/11/2022 has been entered.  Claim 1 has been cancelled.  Claims 2-21 have newly been added.

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 16/741,712, filed 01/13/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claims 15-21 are objected to because of the following informalities:  
 	In claim 15, line 11, delete “secondad” and replace with “second ad”  
 	In claim 16, line 4, delete “vehicle;” and replace with “vehicle.”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 2-8, 10-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi (US Pub 2011/0246252).
 	Regarding claim 2, Uesugi discloses a method comprising: 
 	charging at least one of a first electric vehicle of a fleet and a second electric vehicle (Abstract; a vehicle charging allocation managing server instructs vehicle allocation to allocate each of the vehicles to an appropriate one of the charging stations for charging), 
 	wherein the first electric vehicle is associated with an ad hoc charging session at a charging location (fig. 22; during rest period R11 [C11]), and 
 	wherein the second electric vehicle is associated with a reserved charging session at a charging location (¶ 0123 and fig. 22; …make charging reservations to the charging station managing servers 24-1, 24-2 so that each business vehicle MV can be charged), 
 	wherein charging the first electric vehicle comprises permitting access to a first Electric Vehicle Service Equipment (EVSE) at the charging location for the ad hoc charging session (see fig. 22; charging MV during rest period (R11/C11)), and 

    PNG
    media_image1.png
    356
    1669
    media_image1.png
    Greyscale

 	wherein charging the second electric vehicle comprises: 
 	receiving a reservation request comprising a reservation parameter indicative of a scheduled time period (¶¶ 0180, 0186; a reservation desired date and hour), upon determination that the scheduled time period is outside of business hours of the fleet (Fig. 24; charging during a rest period), 
 	scheduling the reserved charging session based on the reservation parameter (¶¶ 0180, 0186; on the basis of the working schedule and the charging schedule at the present time point), 
 	determining a check in involving the second electric vehicle at a second EVSE for the reserved charging session (¶ 0153; the charging station managing server 24-1 determines on the basis of the charging station schedules of the charging stations 15-1A to 15-1C as the reservation targets whether there is any reservation before the reservation desired date and hour), 
 	wherein the second EVSE is associated with a cloud-based calendar (a communication network containing the Internet 12) for tracking ad hoc charging sessions (¶¶ 0056, 0058, 0088, 0101, 0121) and a set of reserved charging sessions comprising the reserved charging session (¶¶ 0123; 0178, 0180; a reservation desired date indicated as a reservation desired date and hour), and 
 	after determining the check in at the second EVSE for the reserved charging session, causing the second EVSE to charge the second electric vehicle in association with the scheduled time period (¶¶ 0203-0204 and fig. 24; charging another vehicle during the rest period [C22]).
 	Although the prior art does not disclose the method comprising: charging the first electric vehicle and the second electric vehicle at the same location, charging two electric vehicles at the same location, does not show any criticality, is only considered to be an obvious modification of the system/method, taught by Uesugi, since it appears to the Examiner that charging two EVs at the same location/charging station is nothing more than charging two EVs at different locations/charging stations that a person having ordinary skill in the art will find obvious to provide.
	Regarding claim 3, Uesugi discloses further comprising: restricting access to the charging location by the second electric vehicle during business hours of the fleet (see fig. 22; charging during a rest period [C21]).
	Regardings claims 4 and 19, Uesugi discloses wherein restricting access to the charging location comprises restricting access based upon lack of an access code associated with the fleet (fig. 11; user ID; it would be obvious to one skilled in the art to understand that the charging station can deny user access when he/she has no user ID).
	Regarding claims 5 and 20, Uesugi discloses wherein restricting access comprises detecting an attempt to access at least one EVSE associated with the charging location, analyzing a user profile associated with the second electric vehicle for the access code, and restricting access if the access code is not included in the user profile (fig. 11; user ID; it would be obvious to one skilled in the art to understand that the charging station can deny user access when he/she has no user ID).
	Regarding claims 6 and 21, Uesugi discloses wherein restricting access comprises prompting a user to input the access code, and restricting access if the access coded is not provided (fig. 11; user ID; it would be obvious to one skilled in the art to understand that the charging station can deny user access when he/she has no user ID).
	Regarding claim 7, Uesugi discloses wherein the ad hoc charging session has a first pricing structure, and wherein the reserved charging session has a second pricing structure (¶¶ 0096-0097; the electric power unit prices varies in accordance with utilization time).
	Regarding claim 8, Uesugi discloses wherein the fleet is associated with an access group, the method further comprising adding a user to the access group upon receiving a request from the user (¶ 0159; adding a user to the database).
	Regarding claim 10, Uesugi discloses wherein the reservation request comprises a geographical destination parameter, and wherein scheduling the reserved charging session comprises selecting a reserved charging session location associated with the second EVSE based on the geographical destination parameter (¶¶ 0173, 0175).
	Regarding claim 11, Uesugi discloses further comprising: at an ad hoc time period, determining eligibility for a second ad hoc charging session by a third electric vehicle at a third EVSE of the charging location, based upon a comparison between the ad hoc time period and business hours of the fleet (see fig. 24; charging duration a rest period [see C12 as an example]).
	Regarding claim 12, Uesugi discloses further comprising setting a maximum session duration for the second ad hoc charging session (see fig. 24; during a rest period c22). 
	Regarding claim 13, Uesugi discloses wherein charging the first electric vehicle comprises charging the electric vehicle to a fully charged state (¶ 0071).
	Regarding claim 14, Uesugi discloses wherein the reservation request comprises a set of reservation parameters comprising: 
 	a reservation start time for the reserved charging session (¶ 0083); 
 	a reservation end time for the reserved charging session (¶ 0083); and 
 	a location parameter indicating distance between a user and the charging location associated with the second EVSE (¶¶ 0101, 0173).
 	Regarding claim 15, Uesugi discloses a method comprising: 
 	charging at least one of a first electric vehicle of a fleet and a second electric vehicle (Abstract; a vehicle charging allocation managing server instructs vehicle allocation to allocate each of the vehicles to an appropriate one of the charging stations for charging), 
 	wherein the first electric vehicle is associated with a first ad hoc charging session at a charging location (fig. 22; during rest period R11 [C11]), and 
 	wherein the second electric vehicle is associated with a second ad hoc charging session at the charging location (¶ 0123 and fig. 22; …make charging reservations to the charging station managing servers 24-1, 24-2 so that each business vehicle MV can be charged), 
 	wherein charging the first electric vehicle comprises permitting access to a first Electric Vehicle Service Equipment (EVSE) at the charging location for the first ad hoc charging session (see fig. 22; charging MV during rest period (R11/C11)), and 

    PNG
    media_image1.png
    356
    1669
    media_image1.png
    Greyscale

 	wherein charging the second electric vehicle comprises restricting access to a second Electric Vehicle Service Equipment (EVSE) at the charging location for the second ad hoc charging session contingent upon business hours of the fleet (¶ 0180 and fig. 22; no vehicle is charging during working time).
 	Although the prior art does not disclose the method comprising: charging the first electric vehicle and the second electric vehicle at the same location, charging two electric vehicles at the same location, does not show any criticality, is only considered to be an obvious modification of the system/method, taught by Uesugi, since it appears to the Examiner that charging two EVs at the same location/charging station is nothing more than charging two EVs at different locations/charging stations that a person having ordinary skill in the art will find obvious to provide.
	Regarding claim 16, Uesugi discloses the method further comprising determining eligibility for the second ad hoc charging session, based on evaluation of an ad hoc time period for the second ad hoc charging session and without direct communication between a first user of the first electric vehicle and a second user of the second electric vehicle (¶ 0199; on the basis of the working schedule and the charging schedule at the present time point as occasion demands and no direct communication between the first user and the second user).
	Regarding claim 17, Uesugi discloses the method further comprising applying a maximum session duration for at least one of the first ad hoc charging session and the second ad hoc charging session based upon a set turnover parameter defining a desired turnover rate for at least one of the first EVSE and the second EVSE (¶¶ 0012, 0014, 0016; the vehicle charging allocation schedule can be set at the optimum timing in consideration of the working schedule and the rest schedule, and thus the effect on the business operation can be reduced).
Allowable Subject Matter
 	Claims 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        10/18/2022